Citation Nr: 0300614	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented 
to reopen a claim for service connection for frostbite of 
the ears, fingers, and toes.  

2.  Whether new and material evidence has been presented 
to reopen a claim for service connection for a low back 
condition.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for anemia.  

5.  Entitlement to a greater rating for lupus 
erythematosus, to include Raynaud's phenomenon, prior to 
February 2, 2000.  

6.  Entitlement to an effective date earlier than June 1, 
1995, for a total disability rating based on individual 
unemployability due to service-connected disability.  



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1991 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in 
New Orleans, Louisiana, and Los Angeles, California.  

A March 1995 rating decision granted service connection 
for lupus erythematosus, assigning a 30 percent rating, 
and denied service connection for anemia and frostbite of 
the ears, fingers, and toes, for abdominal pain, and for a 
low back condition.  Later rating decisions increased the 
rating for lupus erythematosus to 80 percent, effective 
from June 1, 1995, and to 100 percent, effective from 
February 2, 2000.  

A rating decision in June 1997 initially denied 
entitlement to a total disability rating based on 
individual unemployability.  In February 2000, a rating 
decision granted a total disability rating based on 
individual unemployability, effective from June 4, 1996; a 
rating decision in April 2000 assigned an effective date 
of June 1, 1995, for the total rating.  

A rating decision in September 1991 denied service 
connection for hemorrhoids and determined that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for anemia, for 
frostbite of the ears, fingers, and toes, for a low back 
condition, and for abdominal pain.  


FINDINGS OF FACT

1.  Service connection for frostbite of the ears, fingers, 
and toes was denied by a rating decision in March 1995.  A 
notice of disagreement with that determination was not 
received within one year of the mailing of notice of that 
action.  

2.  No new evidence concerning entitlement to service 
connection for frostbite of the ears, fingers, and toes 
has been added to the record since the March 1995 rating 
decision.  

3.  Service connection for a low back condition was denied 
by a rating decision in March 1995.  A notice of 
disagreement with that determination was not received 
within one year of the mailing of notice of that action.  

4.  No new evidence concerning entitlement to service 
connection for a low back condition has been added to the 
record since the March 1995 rating decision.  

5.  The medical evidence does not show that the veteran 
had hemorrhoids in service or that any current hemorrhoids 
are related to service.  

6.  The anemia that the veteran had during service and 
immediately after service is a manifestation of her 
service-connected lupus erythematosus.  

7.  Prior to June 1, 1995, the veteran's service-connected 
lupus erythematosus was manifested primarily by 
hyperpigmentation and sun-sensitive dermatitis on her face 
and right thigh; severe impairment was not shown.  She 
also complained that she had crampy abdominal pain and 
that her fingernails occasionally turned blue, although no 
pertinent abnormal clinical findings were noted by 
examiners.  

8.  From June 1, 1995, to February 2, 2000, the veteran's 
service-connected lupus erythematosus was not manifested 
by severe impairment of health.  

9.  The veteran's claim for a total disability rating 
based on individual unemployability due to service-
connected disability was received on June 1, 1995.  It is 
not factually ascertainable that she was unemployable due 
to her service-connected lupus erythematosus during the 1 
year prior to that date.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1995 rating 
decision, which denied the veteran's claim for service 
connection for frostbite of the ears, fingers, and toes, 
is not new and material and the claim is not reopened; the 
March 1995 rating action is final.  38 U.S.C.A. §§  5108, 
7105 (West 1991); 38 C.F.R. §§  3.156(a), 20.302, 20.1103 
(2002).  

2.  Evidence received since the March 1995 rating 
decision, which denied the veteran's claim for service 
connection for a low back condition, is not new and 
material and the claim is not reopened; the March 1995 
rating action is final.  38 U.S.C.A. §§  5108, 7105 (West 
1991); 38 C.F.R. §§  3.156(a), 20.302, 20.1103 (2002).  

3.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

4.  Anemia as a separate and distinct disability was not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  

5.  The criteria for a rating greater than 30 percent 
disabling for lupus erythematosus, prior to June 1, 1995, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, and Code 7809-7800 
(2002).  

6.  The criteria for a rating greater than 80 percent 
disabling for lupus erythematosus, prior to February 2, 
2000, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, and Code 7809-
7800 (2002).  

7.  The criteria for an effective date prior to June 1, 
1995, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400(o)(2) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and her representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the March 1995, June 1996, September 1997, February 
2000, and April 2000 rating decisions, the January 1999 RO 
letter, the May 1999 and April 2001 statements of the 
case, and the May 2002 supplemental statement of the case, 
the veteran and her representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate her claims.  In addition, 
by letters dated in September 2001 and April 2002, the RO 
explained the provisions of the VCAA, gave additional 
notice of the evidence needed to substantiate the claims 
on appeal, and asked the veteran to submit or authorize 
the RO to obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical 
records, VA and private medical records, and relevant VA 
examinations.  As discussed in detail below, the Board 
finds that the evidence in this case is sufficient to 
render a determination, such that an additional medical 
examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

New and material evidence 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are 
to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
The presumption of aggravation may be rebutted only by 
clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).  

Absent the filing of a notice of disagreement within one 
year of the date of mailing of the notification of the 
denial of an appellant's claim or absent the filing of a 
substantive appeal within the remainder of that year or 
within 60 days of the mailing of the statement of the 
case, whichever is later, a rating determination is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In 
order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is 
required.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991); see also Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should 
be pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted 
as true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible 
evidence, as lay persons are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  If new and material evidence has been received, 
then the Secretary must immediately proceed to the second 
step, evaluating the merits of the claim, but only after 
ensuring that the duty to assist the claimant has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Initially, the Board notes that most of the veteran's 
service medical records are unavailable.  

In this case, the March 1995 rating decision, inter alia, 
denied service connection for frostbite of the ears, 
fingers, and toes, and a low back condition on the basis 
that the evidence did not show any manifestations of such 
disorders at that time.  The veteran was notified of that 
decision and did not file a notice of disagreement within 
one year of the notice.  Therefore, the RO's decision as 
to those issues became final.  

Medical evidence added to the record since the March 1995 
rating decision, consisting largely of VA treatment 
records and letters from various physicians, does not 
reflect diagnoses of residuals of frostbite or of a 
chronic low back condition.  There simply is no new 
evidence concerning those disabilities.  

Therefore, the Board concludes that new and material 
evidence has not been presented to reopen the veteran's 
claims for service connection for residuals of frostbite 
or for a low back condition.  

The March 1995 rating decision also denied service 
connection for anemia on the basis that anemia was 
considered to be a laboratory finding, rather than a 
distinct disability.  The evidence of record at that time 
included a few service medical records supplied by the 
veteran and the report of a VA compensation examination, 
both of which diagnosed iron-deficiency anemia.  

In conjunction with her application to reopen her claim 
for service connection for anemia, the veteran submitted a 
copy of another service department treatment record during 
service, prepared later than the one previously of record, 
again reflecting treatment for iron-deficiency anemia.  
Also added to the record at that time was the summary of a 
VA hospitalization in June 1996 during which she was 
treated for complaints of extreme fatigue.  Examiners 
during that hospitalization attributed the veteran's 
fatigue to severe iron-deficiency anemia.  The examiner 
also indicated that the anemia was "most likely" secondary 
to the lupus.  

First of all, contrary to the RO's statement in 1995, the 
Board finds that iron-deficiency anemia is, in fact, a 
defined, specific disability, as diagnosed by both service 
department and VA physicians and as shown by Diagnostic 
Code 7700 of VA's Rating Schedule.  

Secondly, the Board finds that the evidence added to the 
record since March 1995 was not previously of record and 
is material to the question of service connection.  While 
it does duplicate the evidence that was already of record 
to some degree, the Board finds that the additive nature 
of evidence that is supportive of the veteran's claim 
renders that evidence non-cumulative.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted to reopen the veteran's claim.  

However, the more recent medical evidence indicates that 
the veteran's anemia is most likely secondary to her 
service-connected lupus erythematosus.  To the extent that 
any anemia shown by this veteran is a manifestation of her 
lupus and not a disability that is separate and distinct 
from her service-connected lupus erythematosus, service 
connection for anemia is not warranted and must denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

However, although not previously considered, symptoms and 
impairment due to anemia shown since the veteran's 
separation from service must be considered in rating her 
lupus.  Those factors will be taken into consideration 
below in the section on a greater rating for lupus.  

Service connection for hemorrhoids

The veteran claims that her current hemorrhoids began 
during service.  

As mentioned above, the majority of the veteran's service 
medical records are not available.  However, none of the 
few service medical records that are of record and none of 
the post-service medical records note clinical findings or 
a diagnosis of hemorrhoids until a VA outpatient report 
dated in October 2001; that examiner recorded a small 
external hemorrhoid on rectal examination.  

The Board notes that one VA examiner indicated that, 
although the veteran had reported having hemorrhoids, she 
refused a rectal examination at the time, so the examiner 
was unable to confirm her contention.  

The available evidence does not show that the veteran had 
hemorrhoids in service or that any current hemorrhoids are 
due to any injury or disease incurred in service, as 
required by law.  Therefore, service connection for 
hemorrhoids must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Greater rating for lupus erythematosus

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which 
are potentially applicable through assertions and issues 
raised in the record have been considered, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the 
rating assigned following the initial grant of service 
connection for lupus.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the Court noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned 
for a disability upon service connection.  The Board will 
evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility 
of staged ratings, as provided by the Court in Fenderson.  

Service connection for lupus was established by a rating 
decision in March 1995, effective from the date of the 
veteran's separation from service in 1993.  Although the 
veteran did not file a formal notice of disagreement with 
the rating assigned for lupus by that decision, the Board, 
broadly construing statements made by the veteran on the 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received on June 1, 
1995, finds that that document expresses sufficient 
disagreement with the assigned rating as to constitute a 
notice of disagreement.  Accordingly, the Board finds that 
the veteran's current appeal of the rating for lupus arose 
from the initial grant of service connection.  See 
Fenderson.  

Further, a rating decision in January 2002 increased the 
rating for the disability to 100 percent under the 
provisions of the Rating Schedule, effective from February 
2, 2000.  Therefore, the issue before the Board is 
entitlement to a greater rating prior to February 2, 2000.  

(The Board notes that VA revised the criteria for 
evaluating skin disabilities, effective in August 2002.  
However, VA's General Counsel has held that an increased 
rating based on a change in law may be effective no 
earlier than the effective date of the change.  VAOPGCPREC 
3-2000.  Therefore, the revised rating criteria are not 
applicable to the Fenderson rating issue in this case.)  

Lupus erythematosus can be evaluated on different bases, 
depending on its manifestations.  For manifestations that 
are solely or predominantly dermatological, Diagnostic 
Code 7809 provides that discoid lupus is to be rated as 
eczema, dependent upon the location, extent, and repugnant 
or otherwise disabling character of the disability.  
Eczema, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or a small area, 
warrants a noncompensable rating.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  If 
there is exudation or itching constant, extensive lesions 
or marked disfigurement, a 30 percent rating is for 
assignment.  With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when 
the disorder is exceptionally repugnant, a 50 percent 
evaluation is warranted.  Code 7806.  

Also, disfiguring scars of the head, face or neck, with 
complete or exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral 
disfigurement, are to be evaluated 50 percent disabling.  
A 30 percent rating is appropriate if the scars are 
severe, especially if they produce a marked and unsightly 
deformity of eyelids, lips, or auricles.  Scars that are 
moderately disfiguring warrant a 10 percent evaluation.  A 
0 percent rating is assigned for slight disfigurement.  
Code 7800.  When in addition to tissue loss and 
cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under 
Code 7800 may be increased to 80 percent, the 30 percent 
to 50 percent, and the 10 percent to 30 percent.  

In addition, Diagnostic Code 6350 provides for evaluating 
systemic (or disseminated) lupus erythematosus.  Under 
that Code, acute manifestations, with frequent 
exacerbations, producing severe impairment of health, are 
rated 100 percent disabling.  A 60 percent evaluation is 
assigned exacerbations lasting a week or more, 2 or 3 
times per year.  For exacerbations that occur once or 
twice a year or that have been symptomatic during the past 
2 years, a 10 percent rating is warranted.  However, 
ratings assigned under Code 6350 are not to be combined 
with ratings under Code 7809.  

Prior to June 1, 1995, a 30 percent rating was assigned 
for the veteran's lupus under Code 7809.  

On VA compensation examination in August 1993, a general 
medical examiner recorded the history of the veteran's 
lupus.  The veteran reported that she was given a cream to 
apply to her skin lesions in service and that the lesions 
improved.  She believed, though, that they had increased 
in severity since then.  The examiner indicated that she 
also gave a history of upper abdominal pain with some 
cramping, usually associated with food intake.  She also 
reported that, during service, she had developed pain in 
her fingers and toes, associated with cold weather, with 
her fingernails occasionally turning blue, and that she 
continued to have undue sensitivity to cold during cold 
weather.  On examination, the general medical examiner 
described the veteran's head, neck, and face as being 
normal.  The abdomen was nontender and no abnormal 
abdominal clinical findings were noted.  

The veteran was also examined by a skin specialist in 
August 1993.  That examiner reported that the veteran had 
had no systemic manifestations of her lupus and that her 
dermatitis had been persistent with accentuation in the 
warm summer months, with aggravation on exposure to 
sunlight.  On examination, there was some 
hyperpigmentation of the lateral cheeks with an 
erythematous, almost poikilodermatous, dermatitis of the 
central face, cheeks, base of the nose, and about the eyes 
and right lower face.  The examiner also described 
hyperpigmentation, representing healed dermatitis, over 
the right thigh.  He further noted that her dermatitis was 
a photosensitive type with accentuations over the cheek, 
base of the nose, and about the eyelids.  

In June 1996, the veteran was hospitalized at a VA 
facility for evaluation of extreme fatigue and syncope.  
The summary of that hospitalization indicates that the 
fatigue and syncope were felt to be due to the veteran's 
severe anemia.  Moreover, the anemia was believed to be 
most likely secondary to her lupus.  Subsequent to that 
hospitalization, however, the medical records do not 
reflect any problem with anemia.  No examiner reported any 
complaints of fatigue or weakness and none of the records 
contains a diagnosis of anemia.  Further, VA outpatient 
laboratory reports dated in 2001 note normal blood 
hemoglobin levels.  

The Board finds that the medical evidence indicates that 
from the date of the veteran's separation from service in 
1993 until June 1, 1995, the non-dermatological 
manifestations of her lupus produced minimal impairment.  
She had been treated for anemia during service, but the 
medical evidence does not reflect significant impairment 
due to anemia during the 1993-1995 period.  Also, although 
the veteran had reported having abdominal pain and 
occasional pain in her fingers and toes in cold weather, 
there is no medical evidence that such symptoms resulted 
in exacerbations lasting a week or more, 2 or 3 times per 
year.  (In this regard, the Board notes that Raynaud's 
phenomenon has subsequently been associated with the 
veteran lupus.)  Consequently, not more than a 10 percent 
rating under Code 6350 was warranted for that period.  

In addition, the medical evidence shows that, during that 
period, the dermatologic manifestations did not produce 
exceptionally repugnant disfigurement of the veteran's 
face.  The Board finds that, in light of the documented 
dermatologic manifestations and because the systemic 
manifestations of the disability were minimal during the 
period, not more than a 30 percent evaluation under the 
criteria of Code 7800 was warranted.  Inasmuch as a 30 
percent rating was in effect from June 1993 through May 
1995, no greater rating may be assigned for that period.  
The Board finds that the preponderance of the evidence is 
against this aspect of the veteran's claim and that, 
therefore, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.  

In this case, the RO has assigned an 80 percent rating for 
the veteran's lupus under Code 7800, effective from June 
1, 1995.  In the absence of manifestations that produce 
severe impairment of health, the 80 percent evaluation is 
the maximum that may be assigned for lupus under the 
Rating Schedule.  The medical evidence shows that, 
beginning in June 1995, the dermatological manifestations 
of the veteran's lupus became exceptionally repugnant, so 
as to warrant assignment of the 80 percent rating.  But 
the medical evidence does not document severe impairment 
of the veteran's health due to her lupus (so as to warrant 
a 100 percent evaluation under Code 6350) from June 1, 
1995, until February 2000, when her abdominal pains and 
Raynaud's phenomenon were also documented and became 
increasingly disabling, and were associated with the 
lupus.  However, in exceptional cases where evaluations 
provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  

Nevertheless, the RO has already assigned a total 
disability rating based on individual unemployability due 
to the veteran's lupus, effective from June 1, 1995.  
Assignment of such a total rating utilizes criteria 
similar to the provisions of § 3.321(b).  The RO has 
already determined that the veteran's lupus renders her 
unable to work.  Therefore, because those provisions have 
already been considered in the assignment of the total 
rating, they cannot also be considered in relation to the 
rating for the veteran's lupus.  Such duplicate 
consideration would be tantamount to pyramiding of 
ratings.  See 38 C.F.R. § 4.14.   

Accordingly, the Board concludes that a rating greater 
than 80 percent for the veteran's service-connected lupus 
erythematosus for the period from June 1, 1995, to 
February 2, 2000, is not warranted.  

Earlier effective date for total disability rating based 
on individual unemployability 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that in increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA 
receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is 
received within one year after the increase)."  The Court 
further stated that the phrase "otherwise, date of receipt 
of claim" provides the applicable effective date when a 
factually ascertainable increase occurred more than one 
year prior to receipt of the claim for increased 
compensation.  Id.  

The RO granted entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities, effective from June 1, 1995.  On 
longitudinal review of the veteran's claims file, the 
Board finds that the earliest communication from the 
veteran that can be construed as a claim for a total 
disability rating based on individual unemployability is 
the VA Form 21-8940 that was received on June 1, 1995.  In 
no communication prior to that date did the veteran 
indicate that she was unable to work because of her 
disability.  She did state on her initial claim for VA 
compensation benefits, received in July 1993, that she was 
unemployed.  But that form was filed very soon after her 
separation from service and the record indicates that she 
did find employment.  Therefore, the Board finds that June 
1, 1995, is the date of receipt of the veteran's claim for 
a total disability rating based on individual 
unemployability.  

Neither of the VA examiners in 1993 stated that the 
veteran could not work due to her service-connected 
disability and the reports of those examinations do not 
indicate that the veteran had stated that she could not 
work.  

On the VA Form 21-8940 that was received on June 1, 1995, 
the veteran noted that she was terminated from her last 
job, as an assistant restaurant manager, in December 1994, 
because her loss of appetite and chronic fatigue would 
leave her so drained and without energy that she was 
unable to complete her workday.  She indicated that she 
had completed 4 years of college, although she had no 
other training or education, other than service, prior to 
her becoming disabled.  

On a statement received in July 1995 from the veteran's 
last employer, her supervisor stated that he had made no 
concessions to the veteran because of her disability.  He 
further stated that she was terminated in December 1994 
because she "just quit coming to work."  He did not 
indicate that her disability had had any effect on her 
ability to work or that she was terminated because of the 
disability.  

May and June 1996 VA emergency room and outpatient records 
do not indicate that the veteran was unemployable due to 
her lupus.  On the report of a VA hospitalization later in 
June 1996, that examiner did not indicate that she was 
unable to work on account of her lupus.  He did state, 
however, that she was homeless.  The only evidence that 
the veteran's service-connected lupus did in fact render 
her unable to work prior to the date of receipt of her 
application for a total disability rating based on 
individual unemployability is her own statement to that 
effect on her application.  

On the basis of the available evidence, in particular the 
medical evidence showing the degree of impairment due to 
the veteran's lupus prior to June 1, 1995, and the 
statement from the veteran's last employer, the Board 
finds that it is not factually ascertainable that she was 
so disabled by the disability during that period so as to 
render her unable to obtain or retain substantially 
gainful employment.  The Board does not question the 
veteran's veracity as to the degree of impairment that she 
felt.  Her claim, however, is not supported by the medical 
evidence.  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Accordingly, the Board finds that the preponderance of the 
evidence does not show that the veteran was unemployable 
due to her service-connected lupus erythematosus prior to 
June 1, 1995.  

Because the regulations state that the effective date for 
an increased rating can be no earlier than the date of 
receipt of the claim for that rating, absent evidence that 
the criteria for an increase were met during the 1-year 
period prior to that date, the Board finds that June 1, 
1995, is the proper effective date for the grant of a 
total disability rating based on individual 
unemployability.  Inasmuch as the RO has already assigned 
that date as the effective date for the total rating, the 
Board concludes that no earlier date may be assigned.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for frostbite of the ears, 
fingers, and toes is not reopened.  

New and material evidence not having been presented, the 
claim for service connection for a low back condition is 
not reopened.  

Service connection for hemorrhoids is denied.  

Service connection for anemia is denied.  

Entitlement to a rating greater than 30 percent for lupus 
erythematosus prior to June 1, 1995, is denied.  

Entitlement to a rating greater than 80 percent for lupus 
erythematosus prior to February 2, 2000, is denied.  

Entitlement to an effective date prior to June 1, 1995, 
for a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

